KELEER, District Judge
(dissenting). While I agree with the general proposition asserted in the opinion of the majority of the-court, that the defendants-in these two cases may be held liable for any actual loss occasioned to the plaintiff by reason of any misrepresentations made by them as to character of the merchandise consigned by them to J. H. C. All & Son, I desire to say that, in my judgment, such recovery must be limited and qualified by two important matters which, in my judgment, would prevent any recovery upon such a record as the one before the court. '
First. The recovery must not and cannot be had upon the basis of the value of “fully low middling” cotton, which is what All & *98Son represented the bales to contain, but upon “cotton” as billed by defendants, which billing, in my judgment, amounts to no more than a representation that the contents of the bales were correctly designated as “cotton,” and hence would be a fit term for any product customarily billed as “cotton”; and, if I understand the testimony of Mr. Bloodworth (a witness for the plaintiff) aright, “cotton,” properly billed as such, may be worth as little as five cents a pound. See page 83 of record.
It is certainly not fair to say that because the plaintiffs billed these “linters” as “cotton” that they thereby represented them to be “fully low middling” cotton. Suppose All & Son had represented the contents of these bales to be of the very highest grade, and thereby more greatly deceived the plaintiffs. Could it be said that such fact would increase the liability of defendants? Surely not,' and their responsibility must be limited by the designation they themselves gave to the shipment, to wit, “cotton.”
Second. It must not be forgotten that J. H. C. All & Son were the original debtors, and that these shipments were put up, along with other collaterals, as security for the debt. It seems to me that, before there can be any recovery against the defendants, all the other securities put up by All & Son must be exhausted, or shown to have no value, as otherwise a grave injustice might be done to them, not capable of being repaired. It would seem from the rec ord (pages 76, 77, etc.) that the plaintiff has in its possession certain policies of insurance and a mortgage that may have value, and, if so, the defendants are entitled to have credit for such value against the indebtedness of All & Son.